In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-21-00037-CV
                  ___________________________

KOBI ELECTRIC, LLC; KOBI INTERNATIONAL, INC.; AND FOUAD SAADE
                 A/K/A FRANK SAADE, Appellants

                                   V.

                    UMB BANK, N.A., Appellee

                                 AND

                   UMB BANK, N.A., Appellant

                                   V.

                MICHAEL SAWILOWSKY, Appellee



                On Appeal from the 17th District Court
                       Tarrant County, Texas
                   Trial Court No. 017-299994-18


             Before Walker, J.; Sudderth, C.J.; and Kerr, J.
             Per Curiam Memorandum Opinion and Order
                  MEMORANDUM OPINION AND ORDER

      We have considered the “Joint Motion of UMB Bank, N.A., and Michael

Sawilowsky to Vacate and Render Judgment Pursuant to Settlement.” Because it will

not prejudice the remaining parties, we grant the motion in part and dismiss UMB

Bank’s notice of appeal. See Tex. R. App. P. 42.1(b). The appeal filed by Kobi

Electric, LLC; Kobi International, Inc.; and Fouad Saade remains pending. The style

of this case shall now be Kobi Electric, LLC; Kobi International, Inc.; and Fouad Saade

a/k/a Frank Saade v. UMB Bank, N.A.1 UMB Bank and Sawilowsky’s requests to

vacate the trial court’s judgment regarding the claims between them, to enter

judgment dismissing those claims with prejudice pursuant to their settlement

agreement, and to assess costs equally between them will be carried with the case. See,

e.g., Dawson v. Lipham, No. 02-15-00136-CV, 2016 WL 438394, at *1 (Tex. App.—Fort

Worth Feb. 4, 2016) (per curiam) (mem. op.), disp. on merits, 2016 WL 3569248 (Tex.

App.—Fort Worth June 30, 2016, no pet.) (mem. op.).

                                                     Per Curiam

Delivered: October 28, 2021




      1
        We will not consider UMB Bank’s July 22, 2021 appellant’s brief in our
disposition of the remainder of this appeal. UMB Bank’s appellee’s brief remains due
no later than November 5, 2021.
                                           2